UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

________________________________
                                 )
DONALD FRIEDMAN,                 )
                                 )
                 Plaintiff,      )
                                 )
      v.                         )                     Civil Action No. 06-2125 (KBJ)
                                 )
UNITED STATES SECRET SERVICE, )
                                 )
                 Defendant.      )
________________________________ )


                             MEMORANDUM OPINION

       On October 22, 2013, the United States Secret Service filed Defendant’s Second

Renewed Motion for Summary Judgment [ECF No. 96]. The Court advised the plaintiff

of his obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to the motion, and specifically warned him that, if he did not respond

to the motion by November 22, 2013, the Court may treat the motion as conceded. The

plaintiff’s motion for a continuance [ECF No. 100] was denied without prejudice on

December 4, 2013, for plaintiff’s failure to show good cause for an extension of time.

To date, the plaintiff neither has filed an opposition to the motion and nor has requested

more time to do so. Accordingly, the Court will dismiss this action. An Order is issued

separately.

DATE: January 2, 2014                    /s/
                                         KETANJI BROWN JACKSON
                                         United States District Judge